Citation Nr: 0801465	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for burn scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a noncompensable rating for a burn scar disability.  In 
February 2006, the veteran testified before the Board.  In 
February 2007, the Board remanded this claim for further 
development.  

The Board notes that the veteran had also appealed claims of 
service connection for a low back disability and a left knee 
disability that the RO denied in a September 2004 rating 
decision.  An August 2007 rating decision granted those 
claims and represents a grant of the benefits sought on 
appeal for those issues. 


FINDING OF FACT

The veteran has no residual scarring from his burns.  There 
is no deformity, adherence to underlying tissue, or change in 
skin pigmentation.   


CONCLUSION OF LAW

The criteria for a compensable rating for burn scars have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7800, 7802, 7805 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Board remanded this case for additional development in 
February 2007.  A June 2004 VA examination had been found to 
be inadequate because the examiner did not note review of the 
claims file or consider unretouched color photographs of the 
veteran's face and neck to evaluate scars for disfiguring 
characteristics.  The Board remanded this case for an 
additional VA examination to comply with these terms.  The 
March 2007 VA examination did note a review of the claims 
file, but there were no untouched color photographs 
associated with the file despite the examiner's notation that 
untouched photographs were scheduled to be made when the 
veteran returned at a later date.  Although the March 2007 VA 
examination did not comply with the terms of the February 
2007 Board remand, the examination revealed that the veteran 
had no residual scarring from his burn injuries.  There was 
no evidence of adherence to underlying tissue, change in skin 
pigmentation, or any cosmetic significance to any of the 
areas the veteran identified as being burned or having 
altered sensation.  The Board finds that since there is no 
visual evidence of residual scarring, a remand for 
consideration of unretouched photographs to determine any 
disfiguring characteristics of the scars is unnecessary, and 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  Any additional 
development would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  Rather, remanding this 
case back to the RO for an additional VA examination would be 
an essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
See also VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).   

The veteran currently receives a noncompensable rating for 
his burn scar disability under the diagnostic criteria of 
Diagnostic Code (DC) 7805, which provides that scars be rated 
based upon limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805 (2007).  Other applicable 
diagnostic codes are DC 7800, which directs that scars be 
rated based upon disfigurement of the head, face, or neck, 
and DC 7802, which provides for rating superficial scars that 
do not cause limitation of motion of the affected part.  
38 C.F.R. § 4.118, DCs 7800, 7802 (2007).  

Diagnostic Codes 7801 (scars other than head, face, or neck, 
that are deep or that cause limited motion), 7803 
(superficial, unstable scars), and 7804 (superficial scars 
that are painful on examination) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these conditions.  

On VA examination in June 2004, the veteran reported being 
burned with a flash burn of jet fuel in September 1967 in 
Vietnam.  He stated that he was treated for first and second 
degree burns of his face, ears, forearms, abdomen, back, and 
lower extremities.  He stated that no skin grafts had been 
required.  He complained that the area on the calf of his 
right leg and an area on his back felt cold at times.  He 
reported no breakdown of his skin or ulcerations.  
Examination revealed no residuals whatsoever from the burns.  
There was no loss of skin appendages, deformity, or visual 
evidence of the burns.  The soft tissues were in good 
condition.  On the medial aspect of his right calf, there was 
an area measuring 2 inches by 1 inch that he stated was 
sensitive to cold, but the examiner did not see abnormality 
in that area.  The diagnosis was post injury status first and 
second degree burns healed without significant residuals.  

On VA examination in March 2007, the veteran reported that 
the only areas where he had any sequelae as a result of the 
burns were on the posterior aspect of his right gastrocnemius 
and an area in the region of his left flank where he felt a 
sensation of coldness.  He stated that there were no residual 
scars in any of those areas that concerned him because of any 
disfigurement or altered appearance.  Examination of the 
face, torso, and extremities revealed no residual scarring.  
The areas that the veteran identified as feeling cold showed 
no scarring or residuals that could be identified by 
palpation.  There was no adherence to underlying tissue or 
change in skin pigmentation.  The examiner noted that it was 
extremely difficult to identify any area that was burned.  He 
stated that there was no cosmetic significance to any of the 
areas that the veteran identified as having been burned or as 
having altered sensation.  The examiner diagnosed him with 
remote treatment for second degree burns of the face, torso, 
and extremities without scarring or significant sequelae.  
The examiner concluded that there were no residual scars as a 
result of the veteran's burns.  

Diagnostic Code 7805 concerns the limitation of function of 
the affected part.  At both the June 2004 VA examination and 
the March 2007 VA examination, there was no evidence that the 
veteran's burn scars caused any limitation of function of the 
corresponding affected parts.  Thus, the medical evidence of 
record does not meet the criteria for an increased rating 
under DC 7805.  

Under the rating criteria for DC 7800, scarring that causes 
disfigurement of the head, face, or neck is rated with 
reference to the following 8 characteristics of 
disfigurement: 

(1) Scar 5 or more inches (13 or more 
centimeters (cm)) in length; 
(2) Scar at least one-quarter inch (0.6 
cm) wide at widest part; 
(3) Surface contour of scar elevated or 
depressed on palpation; 
(4) Scar adherent to underlying tissue; 
(5) Skin hypo- or hyper- pigmented in an 
area exceeding six square inches (39 
square cm); 
(6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
cm); 
(7) Underlying soft tissue missing in an 
area exceeding six square inches (39 
square cm); 
(8) Skin indurated and inflexible in an 
area exceeding six square inches (39 
square cm).  

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  A 30 percent rating 
is warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2007).  In this case, there is 
no evidence of record that the veteran's burn scars cause any 
disfigurement of his head, face, or neck, so he is not 
entitled to an increased rating on the basis of DC 7800.  The 
evidence does not show that he has any of the characteristics 
of disfigurement.

Under the rating criteria for DC 7802, a 10 percent rating is 
assigned for superficial scars greater in area than 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118, 
DC 7802 (2007).  On VA examination in March 2007, there was 
no evidence of residual scarring.  There was no adherence to 
underlying tissue or change in skin pigmentation, and it was 
extremely difficult to identify any area that was burned.  
The Board notes that a September 1967 service medical record 
entry showed that 26.5 percent of the veteran's body surface 
was covered in second degree burns.  However, there is 
currently no evidence of any residual scarring as a result of 
the initial second degree burn injuries.  Therefore, the 
veteran is not entitled to an increased rating under DC 7802.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's burn scar disability does not warrant a 
compensable rating under any of the applicable diagnostic 
criteria during any of the time under consideration since 
service connection was established.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; a rating 
decision in September 2004; and a statement of the case in 
June 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable rating for burn scars is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


